Citation Nr: 0008804	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for acute lateral medullary syndrome, 
claimed as a stroke, as a result of treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from April 1954 to 
April 1957, and his DD Form 214 indicates two months and six 
days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the VA Regional Office and Insurance Center (RO) in St. 
Paul, Minnesota.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
residuals of a January 1998 stroke, including acute lateral 
medullary syndrome, and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for acute lateral medullary syndrome, claimed as a 
stroke, as a result of VA treatment is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  For claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, 38 
U.S.C.A. § 1151 has recently been amended, and the amended 
statute indicates that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997, as here. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has contended that he suffered a 
stroke in January 1998 as a result of the decision of his VA 
doctor to discontinue the use of Diltiazem, a anti-
hypertensive medication, in October 1997.

The Board has reviewed the claims file and observes that a VA 
outpatient treatment record dated on October 29, 1997 
confirms that the veteran had been using Diltiazem and that 
the use of this medication was to be discontinued.  He was 
subsequently seen for multiple complaints, including 
restlessness, vomiting, and occasional dizziness with visual 
blurring, in December 1997.  In January 1998, the veteran was 
admitted to a VA facility following several episodes of 
vertigo, with an inability to form words.  Upon admission, 
blood pressure of 210/120 was revealed.  During the 
hospitalization, it was determined that the veteran sustained 
acute lateral medullary syndrome, secondary to left-sided 
posterior inferior artery ischemia.  The hospital discharge 
report, dated in February 1998, confirms the occurrence of a 
stroke, but neither this report nor the records of subsequent 
medical treatment contain opinions relating the veteran's 
stroke residuals to any aspect of VA treatment.  A January 
1999 VA treatment record indicates that the veteran requested 
that his doctor provide a statement indicating that his 
stroke was due to discontinuing the use of Diltiazem, but the 
doctor declined to provide such a statement.

Overall, there is no competent medical evidence of record of 
a nexus between any residuals of a January 1998 stroke, 
including acute lateral medullary syndrome, and VA treatment.  
Indeed, the only evidence of record supporting a nexus 
between the veteran's disability and VA treatment is his lay 
opinion, as indicated in the testimony from his December 1998 
VA hearing.  However, the Board would point out that the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute lateral medullary syndrome, claimed as a stroke, as a 
result of VA treatment is well grounded.  Given the absence 
of competent medical evidence to support the veteran's claim, 
this claim must be denied as not well grounded.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the veteran's claim is well grounded, and the 
Board denies the same claim as not well grounded.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for acute lateral medullary syndrome, claimed as a 
stroke, as a result of VA treatment is not well grounded.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


